TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00623-CV



                                   Rick C. Magana, Appellant

                                                 v.

                                     Tiffany Sims, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-FM-04-007702, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Rick C. Magana’s brief was due on March 30, 2009. No brief was filed by that date.

This Court’s clerk sent Magana a notice of late brief dated April 14, 2009. The notice informed

Magana that failure to file a response by April 24, 2009, could result in dismissal of the appeal for

want of prosecution. To date, Magana has not filed a brief, a motion to extend, or other response.

This appeal is dismissed for want of prosecution and for Magana’s failure to comply with a notice

from the clerk requiring a response within a specified time. See Tex. R. App. P. 42.3(b), (c).




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: June 25, 2009